Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-8-2006

In Re: Robinson
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5421




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Robinson " (2006). 2006 Decisions. Paper 1617.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1617


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-34                                        NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-5421
                                   ________________

                           IN RE: RUSSELL ROBINSON,
                                                Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                           District Court of the Virgin Islands
                       (Related to D.V.I. Crim. No. 04-cr-00005-2)
                      _____________________________________

                     Submitted Under Rule 21, Fed. R. App. Pro.
                                 January 27, 2006
      Before: CHIEF JUDGE SCIRICA, WEIS AND GARTH, CIRCUIT JUDGES
                               Filed: February 8, 2006
                                  ____________

PER CURIAM.

              Following the Government’s successful pretrial appeal in United States v.

Hendricks, 395 F.3d 173, 184 (3d Cir. 2005), a jury convicted Russell Robinson. A

hearing on post-trial motions is set for February 13, 2006. Robinson asks that we issue a

writ of mandamus directing the District Court to also hold a hearing on his claims that

retained counsel performed ineffectively at trial. See Strickland v. Washington, 466 U.S.

668, 694 (1984). We will deny the petition.

              More than a dozen times since the jury’s verdict, Robinson—acting pro

se— has asked the District Court to hear his Strickland claims now. In a single order

entered on December 27, 2005, the District Court denied Robinson’s motions, explaining

                                              1
that they were premature. The District Court noted that it had not yet determined whether

a new trial might be warranted, and it stressed that Robinson would have ample

opportunity to allege ineffectiveness after sentencing. See District Court Order of

December 27, 1.

              Mandamus is an appropriate remedy only in the most extraordinary of

situations. Sporck v. Peil, 759 F.2d 312, 314 (3d Cir. 1985). To justify such a remedy, a

petitioner must show that he has (i) no other adequate means of obtaining the desired

relief and (ii) a “clear and indisputable” right to issuance of the writ. See Haines v.

Liggett Group, Inc., 975 F.2d 81, 89 (3d Cir. 1992) (citing Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976)). Robinson has not demonstrated a “clear and

indisputable” right to mandamus relief.

              As the District Court explained, Robinson’s request for a Strickland hearing

was premature. We have repeatedly expressed a strong preference that Strickland claims

be pursued “through a collateral proceeding in which the factual basis for the claim[s]

may be developed.” United States v. Haywood, 155 F.3d 674, 678 (3d Cir. 1998). There

exists a narrow exception to this preference, but it permits this court to review

ineffectiveness claims on direct appeal only when factual development of the claims is

unnecessary. See United States v. Headley, 923 F.3d 1079, 1083 (3d Cir. 1991). The

District Court’s reasoning for denying Robinson’s motions for a pre-sentencing

Strickland hearing is consistent with these precepts. Indeed, it is difficult to see how, as a

practical matter, Robinson could develop any factual basis for his ineffective claims while

                                              2
counsel continues to represent him in post-trial proceedings. See Robinson’s

“Informative Motion,” 5-6 (detailing several claims, including that counsel was

unprepared for trial). In any event, if necessary, Robinson will be able to pursue his

ineffectiveness claims in due course.1

              For the reasons given, we will deny the petition for a writ of mandamus.




   1
     We note, too, that the District Court’s refusal to schedule a post-trial hearing for a
particular purpose, or entertain certain post-trial claims, would be reviewable on direct
appeal. See In re Kensington Int’l, Ltd., 353 F.3d 211, 219 (3d Cir. 2003) (“[i]f, in effect,
an appeal will lie, mandamus will not”).

                                              3